     Case 1:03-md-01570-GBD-SN Document 4458 Filed 03/25/19 Page 1 of 2




                                         March 25, 2019

Via ECF

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     In re Terrorist Attacks on September 11, 2001, 03-md-1570 (GBD) (SN)

Dear Judge Netburn:

        I write on behalf of the Kingdom of Saudi Arabia (“Saudi Arabia”), pursuant to ¶ III(d)
of the Court’s Individual Practices in Civil Cases, concerning a letter that Saudi Arabia is
submitting today in response to the letter hand-delivered to chambers for filing under seal by the
Plaintiffs’ Executive Committees (“Plaintiffs”) on March 22, 2019.

        Both Plaintiffs’ letter and Saudi Arabia’s response refer to and discuss material that has
been designated Confidential under the MDL Protective Order (ECF No. 1900). In particular,
Plaintiffs’ letter discusses a document (attached to Plaintiffs’ letter as Exhibit 2) that was
previously produced by Saudi Arabia with the Bates number KSA0000006903.
KSA0000006903 is correspondence of a diplomatic mission and is protected by the Vienna
Convention on Diplomatic Relations of 1961. Saudi Arabia’s letter also discusses Exhibit 6 filed
in support of Saudi Arabia’s opposition memorandum on December 21, 2018, which is also
correspondence of a diplomatic mission.

        For the reasons given in Saudi Arabia’s letter to the Court on January 15, 2019, ECF No.
4361, at 2-3, KSA0000006903 should be maintained under seal, and both Plaintiffs’ and Saudi
Arabia’s letters should be redacted as necessary to present the disclosure of the substance of
either KSA0000006903 or Saudi Arabia’s Exhibit 6.

        Immediately after filing this letter, counsel for Saudi Arabia will submit to chambers by
electronic mail and file-transfer service: (1) a copy of this letter; (2) a complete copy of Saudi
Arabia’s letter response to Plaintiffs, with all proposed redactions shown in yellow highlighting;
(3) a complete copy of Plaintiffs’ original letter, with all proposed redactions shown in yellow
highlighting, and (4) clean copies of only those pages of each letter as to which any redaction is
proposed. Counsel for Plaintiffs will be copied on the submission to chambers.
      Case 1:03-md-01570-GBD-SN Document 4458 Filed 03/25/19 Page 2 of 2



The Honorable Sarah Netburn
March 25, 2019
Page 2

       Saudi Arabia respectfully requests that the Court accept the filing and proposed redactions.

                                                     Respectfully submitted,

                                                     /s/ Michael K. Kellogg

                                                     Michael K. Kellogg
                                                     Counsel for the Kingdom of Saudi Arabia

cc:    Chambers of the Honorable George B. Daniels (via facsimile)
       All MDL counsel of record (via ECF)
